EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Austin J. Kim on September 2, 2021.

3. 	The application has been amended as follows:           Please amend claims 1 and 11 as follows:

In the Claims

1. (Currently Amended) A method comprising:
(a) establishing, by a first client application, for a first user, a first session of a network application via a first embedded browser within the first client application, the first client application having a first secure container to control access to data exchanged via the first session with the network application;
(b) establishing, by a second client application, for a second user, a second session of the network application via a second embedded browser within the second client application, the second client application having a second secure container to control access to data exchanged via the second session with the network application;
(c) communicating, by the first client application, an invite via the second client application for the second user for collaborating on a web document of the network application displayed in the first embedded browser, the invite identifying: (i) the second user of the second 
(d) configuring, by the first client application responsive to acceptance of the invite, the first secure container to: (i) interface with the second secure container to permit modification of the input field by the second user via the second client application and (ii) maintain restriction on a remainder of the plurality of input fields from modification by the second user via the second client application;
(e) displaying, via the second client application responsive to acceptance of the invite and to permitting modification of the input field, the web document with a user interface in the second embedded browser, to permit [[for]] the second user to enter an input into the input field of the web document via the user interface 
(f) displaying, by the input  displayed in the first embedded browser, concurrent with the second user entering the input into the input field of the web document via the user interface.
2. (Original) The method of claim 1, wherein (c) further comprises communicating the invite responsive to identifying the second user as from the first entity or identifying the second user as a previous collaborator.
3. (Previously Presented) The method of claim 1, wherein the input field comprises a form and at least the user interface aggregates input from the first user and the second user and displays the aggregated input.
4. (Previously Presented) The method of claim 1, wherein (e) further comprises displaying the second user interface as an overlay to the input field of the web document displayed in the second embedded browser.

6. (Previously Presented) The method of claim 1, further comprising storing, by one of the first client application or the second client application, for the input field, a history of input from the first user and the second user to a server.
7. (Previously Presented) The method of claim 1, further comprising storing, by one of the first client application or the second client application, for the input field versions of input over time from the first user and the second user.
8. (Previously Presented) The method of claim 1, further comprising accessing, by one of the first client application or the second client application, content of the first network application comprising the input field and detecting the token in data of the input field.
9. (Previously Presented) The method of claim 8, further comprising determining, by one of the first client application or the second client application, the input field is a multiple-user input field responsive to the detection and obtaining from the server one or more of the following information of the input field: versions of input to the input field, history of input to the-input field, identification of users providing input to the input field.
10. (Previously Presented) The method of claim 9, further comprising displaying, by one of the first client application or the second client application, in one of the first embedded browser or the second embedded browser via an overlay user interface the information of the input field.
11. (Currently Amended) A system comprising:
a first client application executable on one or more processors of a first device, configured to establish, for a first user, a first session of a network application via a first embedded browser within the first client application, the first client application having a first secure container to control access to data exchanged via the first session with the network application;
a second client application executable on one or more processors of a second device, configured to establish, for a second user a second session of the network application via a 
wherein the first client application is configured to:
communicate an invite via the second client application for the second user for collaborating on a web document of the network application displayed in the first embedded browser, the invite identifying: (i) the second user of the second embedded browser that is in communication with the network application via the second session separate from the first session and (ii) an input field of a plurality of input fields of the web document of the network application in the first embedded browser; and
configure, responsive to acceptance of the invite, the first secure container to: (i) interface with the second secure container to permit modification of the input field identified in the invite to permit modification by the second user via the second client application (ii) maintain restriction on of a remainder of the plurality of input fields from modification by the second user via the second client application;
wherein the second client application is configured to display, responsive to acceptance of the invite and to permitting modification of the input field, the web document with a user interface in the second embedded browser, to permit [[for]] the second user to enter input into the input field of the web document via the user interface 
whereinthe input displayed in the first embedded browser, concurrent with the second user entering the input into the input field of the web document via the user interface. 
12. (Original) The system of claim 11, wherein the invite is communicated responsive to identifying the second user as from the first entity or identify the second user as a previous collaborator.

14. (Previously Presented) The system of claim 11, wherein the user interface is displayed as an overlay to the input field of the web document displayed in the second embedded browser.
15. (Previously Presented) The system of claim 14, wherein the overlay to the input field is displayed in the first embedded browser for the first user to enter input into the input field concurrently with the second user.
16. (Previously Presented) The system of claim 11, wherein one of the first client application or the second client application is further configured to store, for the input field, a history of input from the first user and the second user to a server.
17. (Previously Presented) The system of claim 11, wherein one of the first client application or the second client application is further configured to store for the input field versions of input over time from the first user and the second user.
18. (Previously Presented) The system of claim 11, wherein one of the first client application or the second client application is further configured to display the web document of the first network application comprising the input field having data and detecting the token in data of the input field.
19. (Previously Presented) The system of claim 18, wherein one of the first client application or the second client application is further configured to determine that the input field is a multiple-user element responsive to the detection and obtain from the server one or more of the following information of the input field: versions of input to the input field, history of input to the input field, identification of users providing input to the input field.
20. (Previously Presented) The system of claim 19, wherein one of the first embedded browser or the second embedded browser is further configured to via an overlay user interface the information of the input field.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144